FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 10, 2021

                                      No. 04-21-00311-CV

IN THE INTEREST OF T.A.G., J.I.R.G., C.M.R.A., AND G.A. JR., MINOR CHILDREN

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01608
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
         On August 9, 2021, we issued an order noting the clerk’s record did not contain an order
terminating appellant’s parental rights. Later that day, the district clerk filed a supplemental
clerk’s record showing the trial court signed a final order of termination on July 1, 2021. Because
this is an accelerated appeal, appellant’s notice of appeal was due by July 21, 2021. A motion for
extension of time to file the notice of appeal was due by August 5, 2021. Appellant filed her
notice of appeal on July 27, 2021—within the time allowed for filing a motion for extension of
time to file the notice of appeal.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). But “once the
period for granting a motion for extension of time under Rule [26.3] has passed, a party can no
longer invoke the appellate court’s jurisdiction.” Id.

        Because the notice of appeal was untimely filed but within the fifteen-day grace period,
we ORDER appellant to file a response presenting a reasonable explanation for failing to file the
notice of appeal in a timely manner by August 20, 2021. If appellant fails to respond within the
time provided, the appeal will be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(c).
All other appellate deadlines are suspended until further order of this court.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2021.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court